UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-7370


ROBERT WILLIAMS,

                   Plaintiff - Appellant,

             v.

STATE OF MARYLAND; WARDEN ROWLEY; MS. WALKER, Officer;
SERGEANT JOHNSON; SERGEANT WARNER; SERGEANT CROSS; SERGEANT
THOMAS; J. FRANTZ, Officer, in their official capacity,

                   Defendants – Appellees,

             and

OFFICER FREZEL,

                   Defendant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:09-cv-00879-DKC)


Submitted:    September 10, 2009         Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Williams, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Williams, seeks to appeal the district court’s

order    denying      his   motion       for   appointment        of      counsel       and    his

motion     for    a     temporary        restraining         order        and     preliminary

injunction.        In denying the temporary restraining order, the

district    court       noted     that    Williams         failed      to   demonstrate          a

likelihood of irreparable harm or any of the other requirements

necessary    to    obtain        preliminary       injunctive        relief.            Williams

timely appealed.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 91 (2006), and certain interlocutory and

collateral       orders,     28   U.S.C.       § 1292      (2006);     Fed.       R.    Civ.    P.

54(b);    Cohen    v.     Beneficial       Indus.       Loan   Corp.,        337       U.S.    541

(1949).      Williams’       appeal      of    the    district       court’s       denial       of

appointment of counsel and of a temporary restraining order, are

neither final orders nor appealable interlocutory or collateral

orders.     To the extent the district court denied a preliminary

injunction,       which     is    an   appealable          order,      we   conclude          that

denial was not an abuse of discretion.                            See Cienna Corp. V.

Jarrard, 203 F.3d 312, 322 (4th Cir. 2000).

            We dispense with oral argument because the facts and

legal    contentions        are    adequately        presented         in   the        materials

before    the    court      and   argument         would    not     aid     the    decisional

process.

                                                                                       DISMISSED
                                               2